RESOLUCIÓN
Vista la Solicitud de Certificación y la Solicitud de Or-den en Auxilio de Jurisdicción presentadas en el caso de epígrafe, se provee “no ha lugar” a ambas en esta etapa de los procedimientos. Ello sin perjuicio de que el Tribunal de Primera Instancia pueda tomar las medidas cautelares que estime correspondientes.

Notifíquese vía facsímile y vía telefónica.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri proveería “no ha lugar” a la Solicitud de Certificación en esta etapa de los procedimientos, pero a la vez instruiría al Tribunal de Primera Instancia a que, en auxilio de su ju-risdicción, ordene a la Comisión Estatal de Elecciones la entrega de las solicitudes de endoso a los peticionarios, *35para que éstos puedan continuar con el proceso de recogido de endosos en lo que se adjudica el caso en el foro primario. De este modo, de prevalecer los peticionarios en ese foro, no sería académico el remedio que procuran. Claro está, de no resultar exitosos los peticionarios, los endosos obtenidos no tendrían eficacia alguna. El Juez Asociado Señor Rivera Pérez hace constar que “proveería ‘no ha lugar’ al recurso de certificación y a la solicitud en auxilio de jurisdicción”. El Juez Asociado Señor Rebollo López emitió un voto disidente.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo